Citation Nr: 1444503	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-02 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating in excess of 70 percent for service-connected major depressive disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to an earlier effective date for an increased rating of 70 percent, prior to February 6, 2008, for service-connected major depressive disorder with PTSD.

3.  Entitlement to a combined evaluation greater than 90 percent from August 26, 2004.


ATTORNEY FOR THE BOARD

Jack S. Komperda, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June to August 1983, January to October 1984, and February 2003 to August 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In addition to the paper claims file, the Board has reviewed the record maintained in the Virtual VA and Veterans Benefits Management System (VBMS) electronic claims files associated with the Veteran's claim.


FINDINGS OF FACT

1.  Throughout the period on appeal, the Veteran's service-connected major depressive disorder with PTSD was manifested by occupational and social impairment with deficiencies in most areas, but not total occupational and social impairment.

2.  For the period from the RO's January 2006 rating decision granting a 50 percent disability rating for the Veteran's service-connected psychiatric disability to its receipt of the Veteran's claim for increased compensation on February 6, 2008, no communication or medical record was received that may be interpreted as an informal claim.

3.  There is no evidence of record that demonstrates that it is factually ascertainable that an increase in disability occurred during the year prior to February 6, 2008.

4.  The combined evaluation of the Veteran's service-connected disabilities was appropriately calculated as 90 percent disabling from August 26, 2004.



CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 70 percent for major depressive disorder with PTSD have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411-9434 (2013).  

2.  The criteria for assignment of an effective date prior to February 6, 2008 for an evaluation of 70 percent of the Veteran's major depressive disorder with PTSD have not been met.  38 U.S.C.A. § 1155, 5110, 5107 (West 2002); 38 C.F.R. §§ 3.400, 4130, Diagnostic Code (DC) 9411-9434 (2013)

3.  The combined disability rating of 90 percent assigned for the Veteran's service-connected disabilities from August 26, 2004 was correctly calculated.  38 C.F.R. § 4.25 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  See also Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  With respect to the Veteran's increased rating claim, VA must notify the Veteran to submit evidence showing (1) a worsening or increase in severity of the disability and (2) the effect that worsening has on the claimant's employment.  Vazquez-Flores v. Shinseki, 24 Vet. App. 94 (2010).  The duty to notify was satisfied in an April 2008 letter sent to the Veteran.

The duty to assist has also been satisfied.  The Veteran's pertinent service treatment records and post-service medical records have been secured, as well as statements by the Veteran.  The Veteran has not identified any additional outstanding evidence in these matters that could be used to substantiate the claim.  The Board is also unaware of any such outstanding evidence or information.  

The Veteran underwent VA psychiatric examinations in November 2008, December 2008 and June 2013, and an addendum opinion was received in February 2009.  The respective VA examinations were adequate, as the examiners conducted complete examinations and recorded all findings considered relevant under the applicable law and regulations.  The examiners also offered well-supported opinions based on consideration of the full history of the Veteran's claimed disorders.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that VA's duty to assist the Veteran with respect to obtaining a VA examination has been met.  38 C.F.R. § 3.159(c)(4).

The Board finds that all relevant facts have been properly and sufficiently developed in this appeal and no further development is required to comply with the duty to assist the Veteran in developing the facts pertinent to her claims.

II.  Increased Rating 

The Veteran seeks an increased evaluation for her service-connected psychiatric disability.  Service connection was initially granted in an October 2004 rating decision for adjustment disorder with mixed feelings of depression and anxiety, at which time a 30 percent rating was assigned under 38 C.F.R. § 4.130, DC 9434, effective from August 26, 2004, the day following discharge from active duty service.  In August 2005, the Veteran filed a Notice of Disagreement with regard to the assigned disability rating.  In a January 2006 rating decision, the Veteran's service-connected psychiatric disability was increased to 50 percent effective August 26, 2004.  The Veteran filed the claim on appeal in February 2008.  In a February 2009 rating decision, the Veteran's psychiatric disability, recharacterized as major depressive disorder with PTSD, was increased to 70 percent effective the date of her February 2008 claim.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Ratings Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history. 
38 C.F.R. § 4.1. 

VA should interpret reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability.  38 C.F.R. § 4.2.  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant. 38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations apply, the higher of the two should be assigned where the disability picture more nearly approximates the criteria for the next higher rating.  38 C.F.R. § 4.7.  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14.

Where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, the Board will assign staged ratings for separate periods of time.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  

When evaluating a mental disorder, VA shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126.  

When separation of the effects of the service connected disability from a non-service connected disability is not possible, such signs and symptoms shall be attributed to the service-connected disability.  See 38 C.F.R. § 3.102; Mittleider v. West, 11 Vet. App. 181 (1998), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996) (the Board is precluded from differentiating between symptomatology attributed to a non-service connected disability and a service-connected disability in the absence of medical evidence which does so, but may not disregard such evidence of differentiation in the record).  The Board will address any differentiations as they arise in the chronology on appeal.

The Veteran's service-connected psychiatric disability is presently assigned a 70 percent disability rating under the Ratings Schedule.  See 38 C.F.R. § 4.130, DC 9411-9434.  Ratings are assigned according to the manifestation of particular symptoms.  Under the provisions for rating psychiatric disorders, a 70 percent disability rating requires evidence of the following:

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting; inability to establish and maintain effective relationships.) 

The criteria for a 100 percent rating are:

Total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

38 C.F.R. § 4.130, DC 9411-9434.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a veteran's symptoms, but it must also make findings as to how those symptoms impact a veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be "due to" those symptoms; a veteran may only qualify for a given disability by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Global Assessment of Functioning (GAF) Scale is used to report the clinician's judgment of the individual's overall level of functioning.  The GAF Scale is to be rated with respect only to psychological, social and occupational functioning.  See American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders 44 (4th ed. 1994).  While not determinative, a GAF score is highly probative as it relates directly to the veteran's level of impairment of social and industrial adaptability, as contemplated by the rating criteria for mental disorders.  See Massey v. Brown, 7 Vet. App. 204, 207 (1994). 

GAF scores range from 1-100 with the higher numbers representing higher levels of functioning.  A GAF score of 41 to 50 is defined as denoting serious symptoms or any serious impairment in social, occupational, or school functioning.  GAF scores from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupation, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupation, or school functioning (e.g., occasional truancy or theft within the household), but generally functioning pretty well with some meaningful relationships.

The Veteran submitted her application on February 6, 2008.  Thus, the appeal period begins February 6, 2007.  The relevant medical evidence of record consists of VA treatment records and lay statements from the Veteran.  Following a review of the relevant evidence of record, the Board finds that the Veteran is not entitled to a rating in excess of 70 percent during the period on appeal.

In November 2008, the Veteran underwent a VA examination where she complained of symptoms of depression since service, reported feeling paranoid and stated that she was reducing contact with friends.  Upon examination, the Veteran presented with a clean appearance, full affect and depressed mood, showed an unremarkable psychomotor activity, speech, thought process and thought content.  The examiner did not find any delusions or hallucinations, did not show obsessive or ritualistic behavior and denied having homicidal thoughts.  The Veteran reported having panic attacks once a month with symptoms that include sweats, shortness of breath and upset stomach.  She reported having mild suicidal thoughts that she is able to redirect.  Her remote, recent and immediate memory was all found to be normal.  The examiner found the Veteran did not have a problem with activities of daily living and was able to maintain minimum personal hygiene.  The examiner diagnosed the Veteran with PTSD, major depression, panic disorder and anxiety disorder.  The Veteran was assigned a GAF score of 52.  The examiner stated that it was possible that the Veteran was more prone to anxiety and depression due to PTSD, but "all diagnos[es] are distinct."  Further, the examiner recommended requesting formal psychological testing to help with the diagnosis.

In December 2008, the Veteran underwent a second VA examination where she was alert and fully oriented.  She maintained attention and concentration throughout the assessment.  Her mood was dysphoric with occasionally tearful affect.  Her motor activity and speech were both within normal limits, and her memory skills were intact for immediate, short term, recent and remote recall.  The Veteran's thought processes were logical and coherent, her thought content was goal directed, there was no suicidal or homicidal ideation, no delusional material was elicited, no perceptual abnormalities were reported, her insight was poor and judgment was adequate.  The Veteran was assessed using the Minnesota Multiphasic Personality Inventory II (MMPI II), and her profile was judged by the examiner to be invalid due to a pattern of over-reporting symptoms to the point that scales measuring feigning of symptoms were extremely high.  

The Veteran was also assessed using the Beck Depression Inventory II and scored in the severe range.  However, the examiner stated it would be difficult to assess the Veteran's responses for validity.  Psychological testing using the Structured Interview of Reported Symptoms also revealed a high score reflecting that the Veteran endorsed a high proportion of symptoms associated with major mental illness.  The examiner stated that the Veteran scored high on a scale that indicates that the Veteran was endorsing a high proportion of symptoms of extreme or unbearable severity, which leads to a strong likelihood that the Veteran was exaggerating the severity of her impairment.  The examiner stated that given the results of the MMPI-II reflecting embellishment to the point of feigning symptoms, as well as the Structured Interview of Reported Symptoms, it was doubtful that the Veteran's self-report was reflective of her true level of functioning.  However, the examiner stated that the coupling of the Veteran's emotional and physical problems is a burden, and he recommended that the Veteran follow up with regular psychological treatment.  The examiner also stated that the Veteran would likely do poorly in work situations and "would not likely succeed in any occupational undertaking."  The Veteran was diagnosed with PTSD and major depressive disorder, and assigned a GAF score of 50.

In a February 2009 addendum VA opinion, the VA examiner stated that the Veteran's service-connected adjustment disorder with mixed feelings of depression/anxiety was intrinsically related to and intertwined with the separate diagnosis of PTSD.  The VA examiner stated that PTSD was an anxiety disorder that can be exacerbated by situations reminiscent of the original stressors, and persons with PTSD often experience depression as a result of both exacerbations of PTSD symptoms, along with accompanying social and occupational problems.

In a March 2009 VA treatment, the Veteran denied significant depression or anxiety symptoms, with the exception of poor sleep.  She reported keeping a low profile and avoiding socialization, stated that she was very cautious about "mixing with people" and lacked trust in others.  The treatment record notes that the Veteran's adult daughter was very close to her.  Upon mental examination, the Veteran's hygiene and grooming were both good, she had good eye contact, exhibited normal psychomotor activity, there was no evidence of abnormal involuntary movements, her mood was mildly dysphoric and affect was mood congruent.  The Veteran denied auditory, visual, tactile and olfactory hallucinations.  Her thought content did not reveal delusions, obsessions, compulsions or phobia.  She denied suicidal or homicidal ideations, intent or plans.  The Veteran was alert and oriented, appeared to be of average intelligence, her memory was grossly intact, and both her insight and judgment were good.  The Veteran was diagnosed with PTSD and major depressive disorder, in partial remission, and was assigned a GAF score of 50.

In June 2013, the Veteran underwent a VA examination where she was diagnosed with PTSD and assigned a GAF score of 55.  The examiner noted the Veteran's symptoms to include insomnia, irritability, anger, impaired concentration, hypervigilance, and an exaggerated startle response.  She avoids reminders of experiences she had while in the military, had a sense of feeling detached from others, had a restricted affect and struggled with a sense of a foreshortened future and depression.  The examiner stated that the Veteran's service-connected diagnosis of major depressive disorder was encompassed by the diagnosis of PTSD.  The examiner also stated that the Veteran's psychiatric diagnosis alone does not impair her ability to engage in physical and sedentary forms of employment, the Veteran was competent to manage her own financial affairs without assistance, and her prognosis for improvement and/or stabilization was guarded.  The VA examiner noted the Veteran's level of occupational and social impairment was best characterized as due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by medication.  Upon mental status examination, the Veteran presented as casually dressed and appropriately groomed.  She was alert and oriented to person, place, date and situation.  She described her mood as sad, her affect was restricted, she became tearful at times, and she denied suicidal or homicidal ideation.  Her insight and judgment were intact, and the Veteran did not show overt evidence of any cognitive deficits.

After considering the evidence of record, the Board finds that the overall disability picture for the Veteran's service-connected psychiatric disability most closely approximates a 70 percent rating during the appellate period.  The record does not show that the Veteran suffered total occupational and social impairment.  The Veteran has received GAF scores ranging between 50 and 60, which indicate moderate to severe difficulty in functioning.  The evidence shows that the Veteran cares for a minor child and maintains a close relationship with a second adult child. The Veteran is not currently employed, which she maintains is due to complications from her service-connected disabilities.  The evidence shows that the Veteran is in receipt of benefits based a total disability rating based on individual unemployability (TDIU).  However, the record also shows that she is able to manage her own financial affairs without assistance, and the June 2013 VA examiner stated that the Veteran's psychiatric condition alone does not impair her ability to engage in employment.

Both the June 2013 VA examiner and the VA addendum opinion in February 2009 indicate that the Veteran's separate psychological diagnoses are intertwined with her diagnosis of PTSD.  As such, the Veteran is not entitled to separate evaluations for any other psychiatric disability.

The evidence does not show that the Veteran's symptoms resulted in total occupational and social impairment due to his psychiatric disability.  The overall evidence of record reveals that the Veteran had some occupational impairment due to symptoms of her psychiatric disability.  As discussed in detail above, the evidence of record does not reflect that the Veteran suffers from gross impairment in thought processes or communication, persistent delusions or hallucinations, or grossly inappropriate behavior.  The evidence also does not reflect that the Veteran is in persistent danger of hurting either herself or others.  She has been shown to maintain minimal personal hygiene, was oriented to both time and place during her examinations, and did not show memory loss for names of close relatives, her own occupation or her own name.  In sum, the Board finds that the severity of the Veteran's symptoms do not reflect total occupational and social impairment warranting a 100 percent disability rating.

The Board has also considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson, 12 Vet. App. 119; Hart v. Mansfield, 21 Vet. App. 505 (2007).  Considering the applicable rating criteria, the Board finds that during the entire appellate period, the level of impairment presented by the Veteran's psychiatric disability warrants a 70 percent disability rating.  As discussed above, there is a higher rating available under the Diagnostic Code, but the Veteran's disability does not reflect such manifestations.

The evidence in this case does not show that the Veteran has manifestations of his service-connected psychiatric disability that are not contemplated by the rating criteria or such an exceptional disability picture that the available schedular evaluation for the service-connected disability is inadequate.  The rating criteria contemplate the Veteran's symptoms, as well as those which are not listed but cause a level of occupational and social impairment.  Therefore, a further analysis under Thun v. Peake, 22 Vet. App. 111 (2008) and referral for consideration of 38 C.F.R. § 3.321(b)(1) are not warranted. 

III.  Earlier Effective Date

The Veteran seeks an effective date earlier than February 6, 2008 for the award of a 70 percent disability rating for major depressive disorder with PTSD.  She stated in her April 2009 Notice of Disagreement that the effective date should have been granted effective August 26, 2004, the day after separation from active duty service.

Generally, the effective date for an award of service connection is the day following separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, the effective date is the later of the date of receipt of claim or the date of entitlement to service connection arose.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400(b)(2).

An exception to this rule provides that the effective date of an award for increased disability compensation shall be the earliest date as of which it is factually ascertainable that an increase in disability has occurred, if the claim is received within one year from such date; otherwise, it is the date of receipt of the claim.  38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2).  When considering the appropriate effective date for an increased rating, VA must consider the evidence of disability during the period one year prior to the application.  See Hazan v. Gober, 10 Vet. App. 511 (1997).

Generally then, to determine an appropriate effective date for an increased rating, the Board must determine when a claim for an increased rating was received and, if possible, when the increase in disability actually occurred.  38 C.F.R. §§ 3.155, 3.400(o)(2).

A specific claim in the form prescribed by the Secretary must be filed in order for benefits to be paid to any individual under the laws administered by VA.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal claim must identify the benefit sought.  38 C.F.R. § 3.155(a).  If a formal claim is received within one year of an informal claim, it will be considered filed as of the date of receipt of the informal claim.  38 C.F.R. § 3.155. 

The submission of certain medical records may constitute an informal claim for an increase in disability compensation.  38 C.F.R. § 3.155(a).  When considering "informal claims" based on medical records, the "date of claim" will be the date of treatment for VA or uniformed services report of examination, hospitalization, or treatment and the date of receipt for evidence from a private physician, layman, state, or other institution.  See 38 C.F.R. §§ 3.155(c); 3.157(b).

As detailed above, the RO originally awarded the Veteran service connection for adjustment disorder with mixed feelings of depression and anxiety in an October 2004 rating decision.  A 30 percent rating was assigned, effective August 26, 2004, the day following discharge from active duty service.  In August 2005, the Veteran filed a Notice of Disagreement with regard to the assigned disability rating.  In a January 2006 rating decision, the Veteran's service-connected psychiatric disability was increased to 50 percent effective August 26, 2004.  The Veteran did not appeal this decision and it became final.  

The Veteran filed the claim for increased compensation for her psychiatric disability on February 6, 2008.  See VA Form 21-4138, Statement in Support of Claim.  In a February 2009 rating decision, the Veteran's psychiatric disability, recharacterized as major depressive disorder with PTSD, was increased to 70 percent effective the date of her February 2008 claim.  

The Board finds that the preponderance of the evidence of record weighs against an effective date prior to February 6, 2008 for the award of a 70 percent disability for the Veteran's service-connected psychiatric disability.  VA did not receive the Veteran's increased disability evaluation claim until February 6, 2008.  The appealed February 2009 rating decision was based upon medical evidence received following the receipt of the Veteran's claim for increase on February 6, 2008.  Further, there are no records of treatment subsequent to the final January 2006 rating decision and prior to the RO's receipt of the Veteran's claim for increased compensation for the service-connected psychiatric disability on February 6, 2008 that would represent an informal claim for increase.  See 38 C.F.R. § 3.157(b).  Similarly, there is no correspondence prior to expressing an intent to claim increased rating for this disability upon which an early effective date may be based.  38 C.F.R. § 3.155.  For the same reasons, the Board finds that there is no evidence of record that demonstrates that it is factually ascertainable that an increase in disability occurred during the year prior to February 6, 2008.  See 38 C.F.R. § 3.400(o)(2).  Therefore, the earliest date in which the Veteran is entitled to a 70 percent disability evaluation is February 6, 2008.  38 U.S.C.A. § 5110; 38 C.F.R. § 3.400.

Since the preponderance of the evidence is against the claim, the provisions of 38 U.S.C. § 5107(b) regarding reasonable doubt are not applicable.  The Veteran's claim of entitlement to an effective date prior to February 6, 2008 for the assignment of a 70 percent disability evaluation for the service-connected psychiatric disability must be denied.

IV.  Higher Combined Ratings

The Veteran contends in her January 2012 substantive appeal that she is entitled to a 100 percent combined disability rating.  She is currently in receipt of a 90 percent combined rating effective August 26, 2004.

A combined evaluation is not arrived at by simply adding together the assigned evaluations, but rather is determined by the application of the "Combined Ratings Table" found at 38 C.F.R. § 4.25. 

With the assignment of two or more evaluations, the Board must look to the combined ratings table set forth at 38 C.F.R. § 4.25.  The formula used to calculate the degree of disability caused by a service-connected disorder is based on the consideration of the efficiency of the individual as affected first by his or her most disabling condition, then by the less disabling conditions, in the order of their severity.  The combined ratings table is used to determine the combined value of the various disabilities, after which the combined level of disability is converted to the nearest degree divisible by 10.  If there are more than two disabilities, they are to be arranged in the exact order of their severity and the combined value for the first two will be found as previously described.  The combined value, as found in the ratings table, will be combined with the degree of the third disability.  The same procedure will be employed when there are four or more disabilities.

The Veteran is in receipt of a 50 percent disability rating for major depressive disorder with PTSD, a 40 percent rating for fibromyalgia, a 30 percent rating for a hysterectomy and left ovary and left fallopian tube removal, a 20 percent disability rating for chronic low back pain with bulging disc at L4-L5 and L5-S1, a 20 percent rating for arthritis of the cervical spine, and a noncompensable rating for bilateral plantar fasciitis with pes planus.  All of these individual disability ratings are effective from August 26, 2004, the day following the Veteran's discharge from active duty military service.  With regard to this period, the regulation specifies that the ratings combine to an 86 percent rating, which rounds to a 90 percent rating.  

Effective February 6, 2008, the Veteran's service-connected psychiatric disability increased to 70 percent.  With regard to this period, the regulation specifies that the ratings combine to a 92 percent rating, which rounds to a 90 percent rating.  

Effective July 18, 2005, the Veteran's service-connected plantar fasciitis with pes planus increased to 10 percent disabling.  With regard to this period, the regulation specifies that the ratings combine to a 93 percent rating, which rounds to a 90 percent rating.  

Effective July 18, 2005, the Veteran's service-connected plantar fasciitis with pes planus increased to 30 percent disabling.  With regard to this period, the regulation specifies that the ratings combine to a 94 percent rating, which rounds to a 90 percent rating.  

The relevant facts are not in dispute on this issue, and it is the law, not the evidence, which governs the outcome of this issue.  As a matter of law, there is no basis to assign a combined compensation evaluation greater than the 90 percent from August 26, 2004.  Sabonis v. Brown, 6 Vet. App. 426 (1994).





ORDER

Entitlement to a disability rating in excess of 70 percent for major depressive disorder with PTSD is denied.

Entitlement to an effective date earlier than February 6, 2008, for the assignment of a 70 percent rating for major depressive disorder with PTSD, is denied.

Entitlement to a combined rating greater than 90 percent from August 26, 2004 is denied.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


